      Case 2:17-cr-00234-TLN Document 164 Filed 12/01/20 Page 1 of 1


 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                 )      Case №: 2:17-cr-00234-TLN
                                               )
 9                  Plaintiff,                 )
                                               )                    ORDER
10           vs.                               )               APPOINTING COUNSEL
                                               )
11   PATRICK BOTELLO,                          )
                                               )
12                  Defendant.                 )
                                               )
13
14
            The court relieved Mr. Hedberg in court on November 19, 2020. The court has agreed to
15
     appoint another panel attorney. CJA Panel attorney Etan Zaitsu is hereby appointed effective
16
     November 25, 2020, the date the Office of the Federal Defender contacted him.
17
18
     DATED: December 1, 2020
19
20
                                                          Troy L. Nunley
21                                                        United States District Judge
22
23
24
25
26
27
28
